         Case 2:20-cr-00005-SMJ   ECF No. 71   filed 06/11/20    PageID.278 Page 1 of 6


                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

1
                                                                 Jun 11, 2020
2                                                                    SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 2:19-cr-00005-SMJ-01
5                                                   2:19-cr-00005-SMJ-02
                               Plaintiff,
6                                               ORDER GRANTING DEFENDANT
                  v.                            CARTER’S MOTION TO
7                                               CONTINUE
     MONICA PESINA, (01),
8    NICHOLAS SEAN CARTER, (02),                AMENDED1 CASE
                                                MANAGEMENT ORDER
9                              Defendant/s.

10

11          A motion hearing occurred in the above-captioned matter on June 3, 2020.

12   Defendant Nicholas Sean Carter was present, represented by Nicholas Marchi, and

13   Defendant Monica Pesina was present, represented by Adam Pechtel. Assistant U.S.

14   Attorney Stephanie Van Marter appeared on behalf of the Government. Defense

15   counsel Nicholas Marchi requested a continuance of the pretrial motions filing

16   deadline, the pretrial conference, and the trial, to allow more time to examine

17   discovery, prepare any related motions, and prepare for trial. Defendant Carter

18   supported counsel’s request for a trial continuance for the articulated reasons. ECF

19

20   1
      This Order amends and supersedes in part the Court’s February 4, 2020 Case
     Management Order, ECF No. 28.


     AMENDED CASE MANAGEMENT ORDER – 1
       Case 2:20-cr-00005-SMJ     ECF No. 71    filed 06/11/20     PageID.279 Page 2 of 6




1    No. 68. Defendant Pesina did not join in the motion. The Government did not

2    oppose the request. At the hearing, the Court granted Defendant Carter’s motion to

3    continue as to both Defendants; this Order memorializes and supplements the

4    Court’s oral ruling.

5          The Indictment was filed on January 22, 2020. ECF No. 1. Defense counsel

6    appeared for Defendant Pesina (01) on January 28, 2020. ECF No. 22. Defense

7    counsel appeared for Defendant Carter (02) on January 23, 2020. ECF No. 14. This

8    is Defendant Carter’s (02) first request for a continuance.

9          To ensure defense counsel is afforded adequate time to review discovery,

10   prepare any pretrial motions, conduct investigation, and prepare for trial, the Court

11   grants the motion, extends the pretrial motion deadline, and resets the currently-

12   scheduled pretrial conference and trial dates. The Court finds that Defendant

13   Carter’s continuance request is knowing, intelligent, and voluntary, and that the

14   ends of justice served by granting a continuance outweigh the best interest of the

15   public and Defendant in a speedy trial. The delay resulting from Defendant Carter’s

16   motion is therefore excluded under the Speedy Trial Act.

17         Counsel are advised that all second or successive continuance requests will

18   be closely scrutinized for the necessity of more time to effectively prepare, taking

19   into account the exercise of due diligence.

20         The Court now enters the following Amended Case Management Order,




     AMENDED CASE MANAGEMENT ORDER – 2
          Case 2:20-cr-00005-SMJ   ECF No. 71    filed 06/11/20   PageID.280 Page 3 of 6




1    which sets forth the deadlines, hearings, and requirements the parties will observe

2    in this matter. To the extent this Order conflicts with any previously-entered Orders

3    in this matter, this Order shall govern. All counsel are expected to carefully read

4    and abide by this Order and such provisions of the current CMO which have not

5    been superseded hereby. The Court will grant relief from the requirements in this

6    Order only upon motion and good cause shown.

7            Accordingly, IT IS HEREBY ORDERED:

8            1.    Defendant Carter’s oral motion to continue is GRANTED.

9            2.    The Court finds, given counsel for Defendant Carter’s need for time to

10                 review discovery, prepare any pretrial motions, conduct investigation,

11                 and prepare for trial, that failing to grant a continuance would result in

12                 a miscarriage of justice and would deny defense counsel the reasonable

13                 time necessary for effective preparation, taking into account the

14                 exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i), (iv). The

15                 Court, therefore, finds the ends of justice served by granting a

16                 continuance in this matter outweigh the best interest of the public and

17                 Defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

18   //

19   //

20   //




     AMENDED CASE MANAGEMENT ORDER – 3
          Case 2:20-cr-00005-SMJ   ECF No. 71   filed 06/11/20   PageID.281 Page 4 of 6




1            3.    Original CMO. Counsel must review the provisions of the original

2                  February 4, 2020 CMO, ECF No. 28, and abide by those procedures

3                  which remain in full force and effect and are incorporated herein

4                  except for the new compliance deadlines in the following Summary of

5                  Amended Deadlines.

6            4.    Pretrial Conference

7                  A.    The current pretrial conference date is RESET to August 27,

8                        2020, at 9:00 A.M. in RICHLAND. At this hearing, the Court

9                        will hear ALL pretrial motions that are noted for oral argument.

10                 B.    All Pretrial Conferences are scheduled to last no more than

11                       thirty (30) minutes, with each side allotted fifteen (15)

12                       minutes to present their own motions and resist motions by

13                       opposing counsel. If any party anticipates requiring longer than

14                       fifteen minutes, that party must notify the Courtroom Deputy at

15                       least seven (7) days prior to the hearing. Any party who fails

16                       to provide this notice will be limited to fifteen (15) minutes.

17   //

18   //

19   //

20   //




     AMENDED CASE MANAGEMENT ORDER – 4
      Case 2:20-cr-00005-SMJ     ECF No. 71    filed 06/11/20   PageID.282 Page 5 of 6




1         5.     Trial. The current trial date of June 22, 2020, is STRICKEN and

2                RESET to September 28, 2020, at 9:00 A.M. in RICHLAND. The

3                final pretrial conference will begin at 8:30 A.M.

4         6.     Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court

5                DECLARES EXCLUDABLE from Speedy Trial Act calculations

6                for both Defendant Carter and Defendant Pesina the period from

7                June 3, 2020, the date defense counsel for Defendant Carter moved to

8                continue, through September 28, 2020, the new trial date, as the

9                period of delay granted for adequate preparation by counsel.

10        7.     Summary of Deadlines

11    All pretrial motions, including discovery
      motions, Daubert motions, and motions in                    July 17, 2020
12    limine, filed
      PRETRIAL CONFERENCE                                       August 27, 2020
13    Deadline for motions to continue trial                9:00 A.M. - RICHLAND
      CIs’ identities and willingness to be interviewed
14                                                              September 4, 2020
      disclosed to Defendant/s (if applicable)
      Grand jury transcripts produced to Defendant/s
15                   Case Agent:                                September 4, 2020
                     CIs:                                       September 4, 2020
16                   Other Witnesses:                           September 4, 2020
      Exhibit lists filed and emailed to the Court              September 21, 2020
17
      Witness lists filed and emailed to the Court              September 21, 2020
18    Trial briefs, jury instructions, verdict forms, and
                                                                September 21, 2020
      requested voir dire filed and emailed to the Court
19    Exhibit binders delivered to all parties and to the
                                                                September 21, 2020
      Court
20    Delivery of JERS-compatible digital evidence
                                                                September 21, 2020
      files to the Courtroom Deputy


     AMENDED CASE MANAGEMENT ORDER – 5
       Case 2:20-cr-00005-SMJ   ECF No. 71   filed 06/11/20   PageID.283 Page 6 of 6




1     Trial notices filed with the Court                    September 23, 2020
      Technology readiness meeting (in-person)              September 23, 2020
2                                                           September 28, 2020
      JURY TRIAL
                                                          9:00 A.M. - RICHLAND
3
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
4
     provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals
5
     Service.
6
           DATED this 11th day of June 2020.
7

8                      _________________________
                       SALVADOR MENDOZA, JR.
9                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     AMENDED CASE MANAGEMENT ORDER – 6
